PER CURIAM.
Milton Leroy Woods was charged by information with one count of possession of cocaine, a third degree felony, and one count of resisting arrest without violence, a first degree misdemeanor. The matter proceeded to non-jury trial at the outset of which the state announced a nolle prosequi of the first count because laboratory analysis had revealed the substance thought to be cocaine was not. At this point the circuit court was divested of jurisdiction of the surviving misdemeanor charge, and erred in proceeding with the trial over Woods’ objection. State v. Vazquez, 450 So.2d 203 (Fla.1984); see also Vazquez v. State, 427 So.2d 1125, 1127 (Fla. 5th DCA 1983) (J. Upchurch dissenting). Accordingly, Woods’ conviction and sentence on the charge of resisting an officer without violence are reversed.
REVERSED.
THOMPSON, ZEHMER and BARFIELD, JJ., concur.